EXHIBIT 10.1
CSX Stock and Incentive Award Plan
Effective May 5, 2010

1.   Purpose. The primary purpose of the CSX Stock and Incentive Award Plan (the
“Plan”) is to further the long term stability and financial success of CSX, its
Subsidiaries, and Affiliates by providing a program to reward selected employees
with Company Stock and Incentive Awards. The CSX Board believes that such awards
incentivize employees to remain with CSX, encourage superior quality work and
further align the interests of CSX employees, Directors and shareholders. The
Plan also provides a source of shares of Company Stock that may be used to
compensate individuals serving on the CSX Board.   2.   Definitions. As used in
the Plan, the following terms have the indicated meanings:

  (a)   “Affiliate” means a corporation, partnership or entity other than a
Subsidiary in which CSX or a Subsidiary directly or indirectly owns an interest.
    (b)   “Applicable Withholding Taxes” means the aggregate minimum amount of
federal, state, local and foreign income, payroll and other taxes that an
Employer is required to withhold in connection with any Incentive Award.     (c)
  “Board” means the Board of Directors of CSX Corporation.     (d)   “Cause”
means: (i) an act of personal dishonesty by a Participant resulting in
substantial personal enrichment of the Participant at the expense of CSX, a
Subsidiary or Affiliate; (ii) a violation of a Participant’s management
responsibilities which is demonstrably willful and deliberate on the
Participant’s part and which is not remedied in a reasonable period of time
after receipt of written notice from the Employer; (iii) the conviction of the
Participant of, or a plea of guilty or nolo contendre to, a felony involving
moral turpitude; (iv) a significant act involving moral turpitude that adversely
affects the reputation or business of CSX, a Subsidiary or Affiliate; or (v) a
violation of CSX’s code of ethics.     (e)   “Change in Control” means the
occurrence of any of the following:

  (i)   Stock Acquisition. The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20 percent or more of either (A) the then outstanding shares of common stock
of CSX (the “Outstanding Company Common Stock”), or (B) the combined voting
power of the then outstanding voting securities of CSX entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a change in control: (A) any
acquisition directly from CSX; (B) any acquisition by CSX; (C) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by CSX
or any corporation controlled by CSX; or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) of this Section 2(e); or     (ii)   Board Composition.
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director after such

 



--------------------------------------------------------------------------------



 



      date whose election or nomination for election by CSX’s shareholders was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individuals whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

  (iii)   Business Combination. An actual change in ownership of Outstanding
Company Common Stock, Outstanding Company Voting Securities, and/or assets of
CSX or CSX Transportation, Inc. by reason of a reorganization, merger,
consolidation, or sale or other disposition of all or substantially all of the
assets of CSX or CSX Transportation, Inc. that is not subject, as a matter of
law or contract, to approval by the Surface Transportation Board or any
successor agency or regulatory body having jurisdiction over such transactions
(the “STB”) (a “Business Combination”), in each case, unless, following such
Business Combination:

  (A)   all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50 percent of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns CSX or CSX
Transportation, Inc. or all or substantially all of the assets of CSX or CSX
Transportation, Inc. either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;     (B)   no Person (excluding a
corporation resulting from such Business Combination or an employee benefit plan
(or related trust) of CSX or the corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination; and     (C)   at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or

  (iv)   Regulated Business Combination. An actual change in ownership of
Outstanding Company Common Stock, Outstanding Company Voting Securities, and/or
assets of CSX or CSX Transportation, Inc. by reason of a Business Combination
that is subject, as a matter of law or contract, to approval by the STB (a
“Regulated Business Combination”) unless such Business Combination complies with
clauses (A), (B) and (C) of subsection (iii) of this Section 2(e); or

2



--------------------------------------------------------------------------------



 



  (v)   Liquidation or Dissolution. Approval by the shareholders of CSX of a
complete liquidation or dissolution of CSX or CSX Transportation, Inc.

  (f)   “Code” means the Internal Revenue Code of 1986, as amended.     (g)  
“Committee” means the Compensation Committee of the Board or its successor,
provided that, if any member of the Compensation Committee does not qualify as
both an outside director for purposes of Code Section 162(m) and a non-employee
director for purposes of Rule 16b-3, the remaining members of the Compensation
Committee (but not less than two members) shall constitute a subcommittee of the
Compensation Committee to act as the Committee under the Plan. With respect to
Stock Awards to be granted to Directors, the term “Committee” means the
Governance Committee of the Board.     (h)   “Company Stock” means common stock,
$1.00 par value, of CSX. In the event of a change in the capital structure of
CSX affecting the common stock (as provided in Section 18), the shares resulting
from such a change in the common stock shall be deemed to be Company Stock
within the meaning of the Plan.     (i)   “Covered Employee” means a Participant
who the Committee determines is or may become a covered employee within the
meaning of Code Section 162(m) during the performance period for a Performance
Grant.     (j)   “CSX” means CSX Corporation.     (k)   “Date of Grant” means
the date on which the Committee grants an Incentive Award.     (l)   “Director”
means a member of the Board.     (m)   Dividend Equivalent” means a right
awarded under Section 11.     (n)   “Divisive Transaction” means a transaction
other than a Change in Control in which the Participant’s Employer (other than
CSX) ceases to be a Subsidiary, or Affiliate or a sale of substantially all of
the assets of a Subsidiary or Affiliate.     (o)   “Employer” means CSX and each
Subsidiary or Affiliate that employs one or more Participants.     (p)   “Fair
Market Value or FMV” means the closing price of a share of a publicly traded
security on any recognized exchange on the date of reference.     (q)   “Good
Reason,” as to any Participant, means (i) a material reduction in the
Participant’s compensation or employment related benefits (other than
across-the-board reductions that affect management employees generally); (ii) a
material diminution of the Participant’s status, title(s), office(s), working
conditions, or management responsibilities (other than changes in reporting or
management responsibilities required by applicable federal or state law); or
(iii) a change in the location of Participant’s place of employment of more than
30 miles without the Participant’s consent. A Participant’s resignation shall
not be with Good Reason unless the Participant gives the Employer written notice
of the purported existence of Good Reason and the Employer fails to cure or
remedy the condition within thirty (30) days after the Participant’s notice.    
(r)   “Incentive Award” means, a Stock Award, Performance Grant or the award of
Restricted Stock, an Option, a Restricted Stock Unit, a Stock Appreciation
Right, or a Dividend Equivalent under the Plan.

3



--------------------------------------------------------------------------------



 



  (s)   “Incentive Stock Option” means an Option that qualifies for favorable
federal income tax treatment under Code Section 422.     (t)   “Initial Value”
means the amount prescribed by the Committee for purposes of determining the
amount payable upon the exercise of a Stock Appreciation Right. The Initial
Value cannot be less than 100% of the FMV of the underlying Company Stock on the
Date of Grant. If the Committee does not prescribe an Initial Value for a Stock
Appreciation Right, the Initial Value shall be 100% of the FMV of the underlying
Company Stock on the Date of Grant of the Stock Appreciation Right.     (u)  
“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.     (v)   “Option” means a right to purchase Company Stock granted under
the Plan, at a price determined in accordance with the Plan.     (w)  
“Participant” means any employee of CSX, a Subsidiary or an Affiliate or a
Director who receives an Incentive Award under the Plan.     (x)   “Performance
Criteria” means any of the following performance measures of CSX, a Subsidiary
or Affiliate:         Return on invested capital (ROIC); free cash flow; value
added (ROIC less cost of capital multiplied by capital); total shareholder
return; economic value added (net operating profit after tax less cost of
capital); operating ratio (including or excluding nonrecurring items); cost
reduction (or limits on cost increases); debt to capitalization; debt to equity;
earnings; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings per share (including or excluding
nonrecurring items); earnings per share before extraordinary items; income from
operations (including or excluding nonrecurring items); income from operations
compared to capital spending; net income (including or excluding nonrecurring
items, extraordinary items and/or the accumulative effect of accounting
changes); net sales; price per share of Company Stock; return on assets; return
on capital employed; return on equity; return on investment; return on sales;
and sales volume.         Any Performance Criteria may be used to measure the
performance of CSX as a whole or any Subsidiary, Affiliate or business unit of
CSX. As determined by the Committee, Performance Criteria shall be derived from
the financial statements of CSX, a Subsidiary or Affiliate prepared in
accordance with generally accepted accounting principles applied on a consistent
basis, or, for Performance Criteria that cannot be so derived, under a
methodology established by the Committee prior to the issuance of a Performance
Grant that is consistently applied.     (y)   “Performance Goal” means an
objectively determinable performance goal established by the Committee with
respect to a given Performance Grant that relates to one or more Performance
Criteria.     (z)   “Performance Grant” means a type of Incentive Award payable
in Company Stock, cash, or a combination of Company Stock and cash that is made
pursuant to Section 8.     (aa)   “Restricted Stock” means Company Stock awarded
under Section 6.     (bb)   “Restricted Stock Unit” means a right granted to a
Participant to receive Company Stock or cash awarded under Section 7.

4



--------------------------------------------------------------------------------



 



  (cc)   “Rule 16b-3” means Rule 16b-3 of the Securities and Exchange Commission
promulgated under the Exchange Act. A reference in the Plan to Rule 16b-3 shall
include a reference to any corresponding rule (or number redesignation) of any
amendments to Rule 16b-3 enacted after the effective date of the Plan’s
adoption.     (dd)   “Stock Appreciation Right” means a right to receive amounts
awarded under Section 10.     (ee)   “Stock Award” means an award granted under
Section 9.     (ff)   “Subsidiary” means any corporation in which CSX owns stock
possessing more than 50 percent of the combined voting power of all classes of
stock or which is in a chain of corporations with CSX in which stock possessing
more than 50 percent of the combined voting power of all classes of stock is
owned by one or more other corporations in the chain.     (gg)   “Substitute
Award” means an award granted in connection with a Change in Control that
replaces an Incentive Award and that the Committee determines (i) has comparable
value to the Incentive Award on the date of replacement, (ii) has comparable
terms, conditions, goals and criteria as the Incentive Award, and
(iii) comparable liquidity.     (hh)   “Target Payout Level” means the payout
level defined as “target” under the terms of the Incentive Award.

3.   Stock.

  (a)   Subject to Section 18 of the Plan, there shall be reserved for issuance
under the Plan an aggregate of 14 million (14,000,000) shares of Company Stock,
which shall be authorized, but unissued shares. To the extent that a Stock
Appreciation Right is settled in shares of Company Stock, the Plan’s share
authorization shall be reduced by the number of share-settled Stock Appreciation
Rights that were exercised (rather than the number of shares issued in
settlement of the Stock Appreciation Right). Shares allocable to Incentive
Awards granted under the Plan that expire, are forfeited, otherwise terminate
unexercised, or are settled in cash may again be awarded as an Incentive Award
under the Plan. Shares surrendered by a Participant (actually or by attestation)
in connection with an Incentive Award or retained by CSX in payment of
Applicable Withholding Taxes shall not increase the number of shares that are
available for Incentive Awards under the Plan. Shares of Company Stock may be
issued under the Plan and Incentive Awards may be granted under the Plan in
settlement, substitution or assumption of stock options, stock appreciation
rights, stock awards, performance shares, phantom stock or similar equity or
equity-based awards (or the right to receive such awards in the future) in
connection with the acquisition of an entity by an Employer. Any shares of
Company Stock issued or issuable under such Incentive Awards will not reduce the
number of shares of Company Stock authorized for issuance under the Plan.    
(b)   No more than 1,200,000 shares may be granted as Incentive Awards (other
than Options and Stock Appreciation Rights), or paid thereunder to an individual
Participant during any 36-month period. No Participant may be granted Options
and Stock Appreciation Rights in any calendar year exceeding 1,000,000 shares.
Related Options and Stock Appreciation Rights shall be treated as a single
Incentive Award for purposes of the preceding sentence.

5



--------------------------------------------------------------------------------



 



4.   Eligibility.

  (a)   All employees of CSX, a Subsidiary, or Affiliate, shall be eligible to
receive Incentive Awards under the Plan. Directors shall be eligible to receive
Company Stock under the Plan as compensation for service on the Board and its
committees. The Committee shall have the power and complete discretion to select
eligible employees and Directors to receive Incentive Awards.     (b)   The
grant of an Incentive Award shall not obligate an Employer to pay an employee or
Director any particular amount of remuneration, to continue the employment of
the employee or the service of the Director after the grant or to make further
grants to the employee or Director at any time thereafter.

5.   Stock Options.

  (a)   The Committee may grant Options to eligible employees. The Committee
shall determine the number of shares for which Options are granted, the per
share Option exercise price, whether the Options are Incentive Stock Options or
Nonqualified Stock Options, and any other terms and conditions to which the
Options are subject. The agreement evidencing an Option shall provide that if
the Participant is a Named Executive Officer on the date the Option is
exercised, then shares acquired on the exercise of the Option cannot be
transferred prior to the first anniversary of the exercise of the Option.
However, the one-year restriction on transferability shall not apply (i) after
the Participant’s termination of employment from CSX and its Affiliates, (ii) to
the surrender or exchange (actually or by attestation) of shares to exercise the
Option, (iii) to the sale of shares in connection with the exercise of the
Option in a “cashless” exercise and “hold” transaction, (iv) to the surrender
(actually or by attestation), withholding or sale of shares to satisfy
Applicable Withholding Taxes arising on the exercise of the Option, (v) to the
sale of such shares in a Change in Control transaction or (vi) to a person or
entity that acquires the shares from the Participant by will or the laws of
descent and distribution. The term “Named Executive Officer” means an executive
officer of CSX for whom disclosure was required in CSX’s most recent filing with
the Securities and Exchange Commission that required disclosure pursuant to Item
402(c) of Regulation S-K promulgated by the Securities and Exchange Commission.
    (b)   The exercise price of shares of Company Stock covered by an Option
shall be at least 100 percent of its FMV on the Date of Grant. Except as
provided in Section 18, the exercise price of an Option may not be decreased
after the Date of Grant. Except as provided in Section 18, a Participant may not
surrender an Option in consideration for cash, another Incentive Award, or the
grant of a new Option with a lower exercise price. If a Participant’s Option is
cancelled before its expiration date, the Participant may not receive another
Option within 6 months of the cancellation unless the exercise price of such
Option is no less than the exercise price of the cancelled Option.     (c)  
Except in the event of the Participant’s disability, retirement (as defined in
the agreement evidencing the Option), death, or a Change in Control, no Option
may vest before the third anniversary of the Date of Grant. An Option shall not
be exercisable more than 10 years after the Date of Grant. The aggregate FMV,
determined at the Date of Grant, of shares of Company Stock for which Incentive
Stock Options first become exercisable by a Participant during any calendar year
shall not exceed $100,000.

6.   Restricted Stock.

  (a)   The Committee may grant Restricted Stock to eligible employees. The
Committee shall establish as to each award of Restricted Stock the terms and
conditions to which the

6



--------------------------------------------------------------------------------



 



      Restricted Stock is subject, including the period of time before
restrictions lapse and the Participant owns the Company Stock (the “Restriction
Period”).

  (b)   The minimum Restriction Period applicable to any award of Restricted
Stock that is not subject to performance standards restricting transfer shall be
three years from the Date of Grant. The minimum Restriction Period applicable to
any award of Restricted Stock that is subject to performance standards shall be
one year from the Date of Grant.     (c)   Restricted Stock may not be sold,
assigned, transferred, pledged, hypothecated, or otherwise encumbered or
disposed of until the restrictions have lapsed or been removed. The agreement
evidencing an award of Restricted Stock shall provide that if the Participant is
a Named Executive Officer (as previously defined) on the date the Participant’s
interest in the Restricted Stock becomes nonforfeitable, then the shares of
Restricted Stock cannot be transferred prior to the first anniversary of the
date the Participant’s interest in such Restricted Stock became nonforfeitable.
However, the one-year restriction on transferability shall not apply (i) after
the Participant’s termination of employment from CSX and its Affiliates, (ii) to
the surrender (actually or by attestation), withholding or sale of such shares
to satisfy Applicable Withholding Taxes arising on the grant or vesting of the
Restricted Stock, (iii) to the sale of such shares in a Change in Control
transaction or (iv) to a person or entity that acquires the shares from the
Participant by will or the laws of descent and distribution.

7.   Restricted Stock Units.

  (a)   The Committee may grant Restricted Stock Units to eligible employees.
The Committee shall establish as to each award of Restricted Stock Units the
terms and conditions to which the Restricted Stock Units are subject. Upon lapse
of the restrictions, a Restricted Stock Unit shall entitle the Participant to
receive from CSX a share of Company Stock or a cash amount equal to the FMV of
the Company Stock on the date that the restrictions lapse.     (b)   The minimum
Restriction Period applicable to any award of Restricted Stock Units that is not
subject to performance standards restricting transfer shall be three years from
the Date of Grant. The minimum Restriction Period applicable to any award of
Restricted Stock Units that is subject to performance standards shall be one
year from the Date of Grant.

8.   Performance Grants.

  (a)   The Committee may make Performance Grants to eligible employees. Each
Performance Grant shall contain the Performance Goals for the award, including
the Performance Criteria, the target and maximum amounts payable and the other
terms and conditions of the Performance Grant. As to each Covered Employee, each
Performance Grant shall be granted and administered to comply with the
requirements of Code Section 162(m).     (b)   The Committee shall establish the
Performance Goals for Performance Grants. The Committee shall determine the
extent to which any Performance Criteria shall be used and weighted in
determining Performance Grants. The Committee may increase, but not decrease,
Performance Goals during a performance period for a Covered Employee. The
Performance Goals for any Performance Grant for a Covered Employee shall be
established no later than 90 days after the start of the period for which the
Performance Grant relates and shall be made prior to the completion of
25 percent of such period.

7



--------------------------------------------------------------------------------



 



  (c)   The Committee shall establish for each Performance Grant the amount of
Company Stock or cash payable at specified levels of performance, based on the
Performance Goal for each Performance Criteria. The Committee shall make all
determinations regarding the achievement of any Performance Goal. The Committee
may not increase the amount of cash or Common Stock that would otherwise be
payable upon achievement of the Performance Goal or Goals but may reduce or
eliminate the payments except as provided in a Performance Grant.     (d)   The
actual payments to a Participant under a Performance Grant will be calculated by
applying the achievement of Performance Criteria to the Performance Goal. The
Committee shall make all calculations of actual payments and shall certify in
writing the extent, if any, to which the Performance Goals have been met.

9.   Stock Awards. The Committee may make Stock Awards to eligible employees and
Directors. The Committee shall establish the number of shares of Common Stock to
be awarded and the terms and conditions applicable to each Stock Award. The
Committee will make all determinations regarding the achievement of any
performance restriction on a Stock Award. The Common Stock under a Stock Award
shall be issued by CSX upon the satisfaction of the terms and conditions of a
Stock Award.   10.   Stock Appreciation Rights. The Committee may grant Stock
Appreciation Rights to eligible employees. The Committee shall establish as to
each Stock Appreciation Right the terms and conditions to which the Stock
Appreciation Right are subject. The following provisions apply to all Stock
Appreciation Rights:

  (a)   A Stock Appreciation Right shall entitle the Participant, upon its
exercise, to receive in exchange for each share of Company Stock represented by
the exercise of the Stock Appreciation Right, an amount equal to the excess of
(x) the FMV of the underlying Company Stock on the date of exercise over (y) the
Initial Value of the Stock Appreciation Right.

  (b)   Except in the event of the Participant’s disability, retirement (as
defined in the agreement evidencing the Stock Appreciation Right), death, or a
Change in Control, no Stock Appreciation Right may vest before the third
anniversary of the Date of Grant. A Stock Appreciation Right may not be
exercised more than 10 years after the Date of Grant. A Stock Appreciation Right
may only be exercised at a time when the FMV of the Company Stock covered by the
Stock Appreciation Right exceeds its FMV on the Date of Grant. The amount
payable upon the exercise of a Stock Appreciation Right may be paid in Company
Stock, cash, or a combination of Company Stock or cash as determined by the
Committee either at the time of grant or the time of exercise of the Stock
Appreciation Right. The agreement evidencing a Stock Appreciation Right shall
provide that if the Participant is a Named Executive Officer (as previously
defined) on the date the Stock Appreciation Right is exercised, then shares
acquired on the exercise of the Stock Appreciation Right cannot be transferred
prior to the first anniversary of the exercise of such Stock Appreciation Right.
However, the one-year holding restriction shall not apply (i) after the
Participant’s termination of employment from CSX and its Affiliates, (ii) to the
surrender (actually or by attestation), withholding or sale of shares to satisfy
Applicable Withholding Taxes arising on exercise of the Stock Appreciation
Right, (iii) to the sale of such shares in a Change in Control transaction, or
(iv) to a person or entity that acquires the shares from the Participant by will
or the laws of descent and distribution.

  (c)   Except as provided in Section 18, the Initial Value of a Stock
Appreciation Right may not be decreased after the Date of Grant. Except as
provided in Section 18, a Participant may not surrender a Stock Appreciation
Right in consideration for the grant of cash, another Incentive Award, or a new
Stock Appreciation Right with a lower Initial Value. If a Participant’s Stock
Appreciation Right is cancelled before its termination date, the

8



--------------------------------------------------------------------------------



 



      Participant may not receive another Stock Appreciation Right within
6 months of the cancellation unless the Initial Value of such Stock Appreciation
Right is no less than the Initial Value of the cancelled Stock Appreciation
Right.

11.   Dividend Equivalents. The Committee may grant Dividend Equivalents to any
Participant. The Committee shall establish the terms and conditions to which
Dividend Equivalents are subject. Dividend Equivalents may be granted in
connection with other Incentive Awards or separately. Under a Dividend
Equivalent, a Participant shall be entitled to receive, currently or in the
future, payments equivalent to the amount of dividends paid by CSX to holders of
Company Stock with respect to the number of Dividend Equivalents held by the
Participant; provided, however, that if Dividend Equivalents are granted with
another Incentive Award that becomes exercisable or vested or is earned only
upon satisfaction of performance restrictions, any amount payable under the
Dividend Equivalents shall be paid only when, and to the extent that, the
performance restrictions of the related Incentive Award are satisfied (but in no
event later than March 15 of the year following the year in which the
performance restrictions are satisfied). The Committee may decide to pay a
Dividend Equivalent in Company Stock, cash, or a combination thereof at the time
a Dividend Equivalent is granted or payable.   12.   Method of Exercise of
Options. Options may be exercised by the Participant (or his guardian or
personal representative) under procedures established by CSX. Options may be
exercised by (i) paying cash, (ii) executing a “cashless” exercise, or
(iii) executing a “cashless” exercise and “hold” transaction.   13.   Tax
Withholding. Whenever payment under an Incentive Award is made in cash, the
Employer will withhold an amount sufficient to satisfy any Applicable
Withholding Taxes. If an Incentive Award is payable in Company Stock, the
Employer shall withhold the number of shares of Company Stock (valued at their
FMV), necessary to pay the Applicable Withholding Taxes.   14.   Transferability
of Incentive Awards. Incentive Awards other than Incentive Stock Options shall
not be transferable by a Participant or exercisable by a person other than the
Participant, except as expressly provided in the Incentive Award. Incentive
Stock Options, by their terms, shall not be transferable except by will or by
the laws of descent and distribution and shall be exercisable, during the
Participant’s lifetime, only by the Participant or authorized representative.  
15.   Deferral Elections. No deferrals may be made under the Plan. The Committee
may permit Participants to elect to defer, under the CSX Executives’ Deferred
Compensation Plan or any successor plan, any gains realized or the issuance or
right to Company Stock relating to Incentive Awards, other than Options or Stock
Appreciation Rights.   16.   Effective Date of the Plan. The effective date of
the Plan is May 5, 2010.   17.   Amendments and Termination.

  (a)   Plan amendments: The Board or Compensation Committee may amend the Plan
as it deems advisable, provided however, that no amendment shall be adopted that
(i) increases the total number of shares of Company Stock reserved for issuance
(except pursuant to Section 18), or (ii) amends the Plan provisions relating to
the minimum exercise price for Options or the minimum Initial Value for Stock
Appreciation Rights. However, with respect to outstanding Incentive Awards other
than Performance Grants, the Plan may not be amended in a manner that adversely
affects such awards without Participant consent.     (b)   Incentive Award
Amendments: The Committee may also amend as it deems advisable the terms of a
Performance Grant, except as provided under Section 20(e) “Change in Control”.
However, with respect to Incentive Awards other than Performance Grants, the

9



--------------------------------------------------------------------------------



 



      Committee may not amend the terms of such awards in a manner that
adversely impacts such awards without Participant consent, except as required
under Sections 18, 19(f), and 20(a).

  (c)   Termination: This Plan shall terminate at the close of business on
May 4, 2020, and no Incentive Stock Option may be granted under this Plan after
February 9, 2020. Additionally, the Board, at its sole discretion, may terminate
the Plan at any other time, except (i) as prohibited under Section 20(e) “Change
in Control, and (ii) with respect to outstanding Incentive Awards other than
Performance Grants, the Committee may not terminate the Plan in a manner that
adversely impacts such awards without the affected Participant’s consent.

18.   Change in Capital Structure.

  (a)   The Compensation Committee shall make commensurate adjustments to the
Plan and to outstanding Incentive Awards to reflect any stock dividend, stock
split or combination of shares, share exchange, recapitalization or merger or
other change in CSX capital stock (including, but not limited to, the creation
or issuance to shareholders generally of rights, options or warrants for the
purchase of common stock or preferred stock of CSX). The Compensation
Committee’s determination of the number and kind of shares of stock or
securities to be subject to the Plan and to Incentive Awards then outstanding or
to be granted, the maximum number of shares or securities which may be delivered
under the Plan under Sections 3(a) or 3(b), the Option exercise price, the
Initial Value, the terms of outstanding Incentive Awards and other relevant
provisions after any such transaction shall be binding on all persons. If the
adjustment would produce a fractional share with respect to any unexercised
Option, the fractional share shall be disregarded.     (b)   Notwithstanding
anything in the Plan to the contrary, the Committee may take the foregoing
actions without the consent of any Participant, and the Committee’s
determination shall be conclusive and binding on all persons for all purposes.

19.   Administration of the Plan.

  (a)   The Committee shall administer the Plan. The Committee shall have
authority to determine the nature of, and impose any term, limitation or
condition upon an Incentive Award that the Committee deems appropriate to
achieve the objectives of the Incentive Award. The Committee may adopt rules and
regulations for carrying out the Plan with respect to Participants. The
interpretation and construction of any provision of the Plan by the Committee
shall be final and conclusive as to any Participant.     (b)   The Committee
shall have the power and complete discretion to delegate to any individual, or
to any group of individuals employed by CSX or a Subsidiary, the authority to
grant Incentive Awards under the Plan to any employee of CSX, a Subsidiary or
Affiliate, who is not considered an officer of CSX under Securities Exchange Act
Rule 16a-1. No Incentive Award granted under this authority may exceed $500,000
in value on the Date of Grant.     (c)   If the Participant’s Employer is
involved in a Divisive Transaction, the Committee may take such actions with
respect to outstanding Incentive Awards as the Committee deems appropriate.    
(d)   If a Participant or former Participant (1) becomes associated with,
recruits or solicits customers or other employees of CSX, a Subsidiary or
Affiliate, is employed by, renders services to, or owns any interest in (other
than any nonsubstantial interest, as determined by the Committee) any business
that is in competition with CSX, its Subsidiaries or

10



--------------------------------------------------------------------------------



 



      Affiliates, (2) has his employment terminated by his Employer on account
of actions by the Participant which are detrimental to the interests of CSX, a
Subsidiary or Affiliate, or (3) engages in conduct which the Committee
determines to be detrimental to the interests of CSX, a Subsidiary or Affiliate,
the Committee may, in its sole discretion, cancel all outstanding Incentive
Awards, including immediately terminating any Options held by the Participant,
regardless of whether then exercisable.

  (e)   In the event of the death of a Participant, (i) any outstanding
Incentive Award that is otherwise exercisable may be exercised by the
administrator or executor, as applicable, of the Participant’s estate, and
(ii) any amount payable under an outstanding Incentive Award shall be paid to
the Participant’s estate.

  (f)   The Committee shall administer the Plan and prescribe the terms and
conditions of Incentive Awards so that Options and Stock Appreciation Rights
shall be exempt from Code Section 409A pursuant to Treasury Regulation §
1.409A-1(b)(4) or (5) and so that all other Incentive Awards shall be exempt
from Code Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(4). If an
Incentive Award is subject to Code Section 409A notwithstanding the preceding
sentence, the Committee, without the consent of any Participant, may take any
action that the Committee determines is necessary or appropriate so that such
Incentive Award shall be exempt from, or in compliance with, the requirements of
Code Section 409A.

20.   Change in Control. The following shall apply in the event of a Change in
Control.

  (a)   Continuation of Incentive Awards: Effective as of a Change in Control,
each outstanding Incentive Award must be continued in accordance with its terms
and conditions in effect on the date of the Change in Control, except for
adjustments in its terms and conditions as are required to equitably reflect the
change in capital structure resulting from the Change in Control. If Company
Stock is no longer publicly traded on a recognized exchange, Incentive Awards
outstanding at the time of the Change in Control must be replaced with a
Substitute Award as soon as practicable.

  (b)   Termination of Employment After Change in Control: Each Incentive Award
or Substitute Award held by a Participant (A) who resigns within three months
after an event constituting Good Reason or (B) whose employment is terminated
without Cause by the Company, a Subsidiary or an Affiliate, in either case after
a Change in Control and on or before the third anniversary of the Change in
Control, is subject to the following:

  (i)   If the Incentive Award or Substitute Award is an Option or Stock
Appreciation Right, the Incentive Award or Substitute Award shall be cancelled
on the date the Participant’s employment terminates in exchange for a single sum
cash payment. The payment shall equal the FMV of Company Stock or other security
subject to the Option or Stock Appreciation Right, on the date the Participant’s
employment terminates, in excess of the option price or the Initial Value, as
applicable, multiplied by the number of shares of Company Stock or other
security subject to the Option or Stock Appreciation Right on the date of the
termination of employment.     (ii)   If the Incentive Award or Substitute Award
is Restricted Stock, all terms and conditions on the Restricted Stock shall be
deemed satisfied on the date the Participant’s employment terminates and the
Restricted Stock shall be fully vested and immediately transferable.     (iii)  
If the Incentive Award or Substitute Award is a Performance Grant or Stock
Award, the Incentive Award or Substitute Award shall be considered earned at the
Target Payout Level and shall be cancelled on the date the Participant’s

11



--------------------------------------------------------------------------------



 



      employment terminates in exchange for a single sum cash payment. The
payment shall equal the FMV of Company Stock or other security subject to the
Performance Grant or Stock Award multiplied by the number of shares of Company
Stock or other security subject to the Performance Grant or Stock Award at the
Target Payout Level.

  (iv)   If the Incentive Award or Substitute Award is Restricted Stock Units,
all terms and conditions on the Restricted Stock Units shall be considered
satisfied on the date the Participant’s employment terminates and shall be
cancelled on such date in exchange for a single sum cash payment. The payment
shall equal the FMV of Company Stock or other security subject to the award,
multiplied by the number of Restricted Stock Units subject to the award on the
date the Participant’s employment terminates.     (v)   If the Incentive Award
or Substitute Award is Dividend Equivalents, all terms and conditions of the
Dividend Equivalents shall be considered satisfied on the date the Participant’s
employment terminates and shall be cancelled on such date in exchange for a
single sum cash payment. The payment shall equal the balance, if any, that has
been credited but not yet paid with respect to the Dividend Equivalents.

  (c)   Termination of Employment before a Change in Control in Certain
Circumstances: Each Incentive Award of a Participant (A) who resigns within
three months after an event constituting Good Reason or (B) whose employment is
terminated without Cause by the Company, a Subsidiary or an Affiliate, in either
case upon or after shareholder approval of a Business Combination or Regulated
Business Combination and prior to the applicable Change in Control is subject to
the following upon the consummation of such Change in Control:

  (i)   all Options and Stock Appreciation Rights shall be cancelled, on the
date of the event described in Section 2(e)(iii) or 2(e)(iv), as applicable, in
exchange for a single sum cash payment. The payment shall equal the FMV of
Company Stock on such date in excess of the option price or the Initial Value,
as applicable, multiplied by the number of shares of Company Stock subject to
the Option or Stock Appreciation Right on the date of the Change in Control.    
(ii)   all terms and conditions of Restricted Stock and Restricted Stock Units
shall be considered satisfied upon the date of the event described in
Section 2(e)(iii) or 2(e)(iv), as applicable (and the Restricted Stock shall be
entirely vested and transferable and the amount payable for the Restricted Stock
Units shall be immediately payable as of such date).     (iii)   all Performance
Grants, Stock Awards and Dividend Equivalents shall be considered earned at
Target Payout Level and immediately payable in cash upon the date of the event
described in Section 2(e)(iii) or 2(e)(iv), as applicable.

  (d)   Additional Participant Rights: If Section 20(a) is not satisfied, then
the following shall occur: (i) with respect to Performance Grants, Stock Awards,
Restricted Stock, Restricted Stock Units or Dividend Equivalents, the
Participant shall be entitled to receive the value of the Incentive Award, based
upon FMV of the Company Stock and at the Target Payout Level, where applicable,
determined on the date of the Change in Control and paid as soon as practicable
thereafter, and (ii) with respect to Options or Stock Appreciation Rights, the
Participant shall be entitled to receive an amount equal to the FMV of the
shares covered by the Option or Stock Appreciation Right on the date of the
Change in Control in excess of the Option price or Initial Value, as applicable,
multiplied by the

12



--------------------------------------------------------------------------------



 



      number of shares covered by the Option or Stock Appreciation Right and
paid as soon as practicable thereafter.

  (e)   Amendments and Termination: On and after a Change in Control, the
Committee may not amend or terminate the Plan or the terms of any Performance
Grant in a manner that adversely impacts such Performance Grant without the
affected Participant’s consent except as required or provided under Sections 18,
19(f), and 20 (a) above.

21.   Interpretation. The terms of this Plan shall be governed by the laws of
the State of Florida without regard to its conflict of laws rules.

13